Citation Nr: 1202127	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death (to include whether the issue should be treated as a new claim).

2.  Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that new and material evidence that not been submitted to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In April 2004, the Board denied entitlement to service connection for cause of the Veteran's death.  

2.  The Veteran served in Vietnam.

3.  The death certificate includes a determination that severe arteriosclerotic heart disease contributed to death.

4.  Since the April 2004 determination of the Board, ischemic heart disease has been added as an herbicide related presumptive disability.



CONCLUSIONS OF LAW

1.  The April 2004 Board decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Based upon an intervening change in regulation, the claim for service connection for the cause of death is a new claim.  38 U.S.C.A. §§ 5108, 7104, 5110(g) (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Because the Board has determined that the case should be treated as a new claim, the issue of VCAA compliance is moot at this time.

II. Legal Criteria 

A.  New and Material Evidence Versus New Claim

In general, a decision of the Board is final and binding on the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a)

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Derwinski,
24 Vet. App. 110, 117  (2010).  

B.  Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2011).


III. Legal Analysis

The record reflects that in a November 1998 decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death on the basis that the evidence failed to establish any relationship between the Veteran's service and his death from asphyxia due to fresh water drowning and, as a result, the claim was not well-grounded.  With the passage of the Veterans Claims Assistance Act of 2000 (VCAA), the RO re-evaluated the evidence at hand and confirmed its denial of service connection for cause of the veteran's death in an August 2002 rating decision.

The appellant perfected an appeal with respect to the RO's denial and in an April 2004 decision, the Board affirmed the RO's denial.  The reason for the Board's denial was that no competent medical evidence had been submitted which established a relationship between the cause of the Veteran's death and his service- connected posttraumatic stress disorder (PTSD), any other service-connected disability, or any injury or incident associated with his period of active duty service.  That decision is final.  38 U.S.C.A. § 7104.  

The evidence of record at the time of the April 2004 Board decision includes the
Veteran's death certificate, which lists the cause of death as asphyxia due to freshwater drowning, bathtub drowning.  Severe arteriosclerotic cardiovascular disease, type II diabetes mellitus and acute ethanol intoxication were listed as significant conditions, "conditions contributing to death but not related to cause."
Also of record were VA hospital and outpatient treatment records dated between 1988 and 1997 showing treatment for, among other things, posttraumatic stress disorder.  

Additionally, the record contained an August 1998 autopsy report which listed seven pathological diagnoses: asphyxia due to freshwater drowning; acute ethanol intoxication; arteriosclerotic cardiovascular disease; cirrhosis and severe fatty change of the liver; pulmonary emphysema with history of smoking and blunt impact to the trunk (history of recent fall) with mild subcutaneous hemorrhage and no evidence of fracture or ligamentous injury.  The forensic pathologist's opinion was that the Veteran's death was attributable to asphyxia due to fresh water drowning and that, "a possible contributing factor to the death may be the finding of severe two-vessel coronary artery atherosclerosis due to arteriosclerotic cardiovascular disease.  Alternatively, a possible contributing factor in the death may be acute ethanol intoxication in conjunction with complications of type 2 diabetes mellitus."  The forensic pathologist concluded that "in view of the scene and circumstances surrounding the death and autopsy findings, the manner of death is classified as an accident." 

The evidence submitted since the April 2004 Board denial includes VA treatment records dated between 1990 and 1997 showing treatment for among other things,  alcohol abuse, diabetes, and PTSD.  The evidence also includes statements provided by the appellant in which she contends that the Veteran's diabetes and hypertension could have been related to Agent Orange exposure in Vietnam.  She also contends that the Veteran's heart attack was caused by the tranquilizers that the Veteran was given to treat his service-connected PTSD.

The issue of whether new and material evidence to reopen the claim for service connection for the cause of death has been presented for appeal.  However, the record establishes that the Veteran served in Vietnam.  The death certificate notes that severe arteriosclerotic heart disease was a significant condition contributing to death.  Clearly, no evidentiary facts have changed since the prior Board decision.  However, since the Board decision, the regulation governing presumptive service connection for herbicide related diseases has changed and now include ischemic heart disease.  See Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010).
Clearly, his heart disease was not considered to be service-connected or service connectable at the time of the prior decision.  In addition, the death certificate notes that the Veteran had Type II diabetes.  

The Court's precedent does not preclude de novo adjudication of a claim, on essentially the same facts as a previously and finally denied claim, where an intervening change in law or regulation has created a new basis of entitlement to benefit. See, Spencer v. Brown, 4 Vet.App. 283, 289 ( 1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Boggs v. West, 11 Vet.App. 334, 342 (1998)).  Under the circumstances of this case, the Board concludes that the issue should be treated as a new claim based upon an intervening change in regulation.  


ORDER

The issue of entitlement to service connection for the cause of death is a new claim based upon a liberalizing VA issue.


REMAND

VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  In this case, the record reflects that the Veteran served in Vietnam and, thus, it is presumed that he was exposed to Agent Orange.  The Veteran's July 1998 death certificate shows that the immediate cause of death was asphyxia due to or as a consequence of fresh water drowning.  The death certificate also reflects that severe arteriosclerotic heart disease and Type 2 diabetes mellitus were other 
significant conditions contributing to death.  The Board observes that the disabilities that have been positively associated with Agent Orange exposure include diabetes mellitus, type 2 and ischemic heart disease.   See 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board also notes that the forensic pathologist who conducted the Veteran's August 1998 autopsy stated that "a possible contributing factor to the [Veteran's] death may be the finding of severe two-vessel coronary artery atherosclerosis due to arteriosclerotic cardiovascular disease [and] alternatively, a possible contributing factor in the death may be acute ethanol intoxication in conjunction with complications of type 2 diabetes mellitus." 
The record does not contain a VA opinion that addresses the relationship if, any, between the Veteran's Type 2 diabetes mellitus and/or arteriosclerotic heart disease and the cause of his 1998 death.  The Board finds that such an opinion is needed in this regard in order to properly adjudicate the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the appropriate specialist who is requested to provide an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that his Type 2 diabetes mellitus and arteriosclerotic cardiovascular disease contributed substantially or materially to his death from asphyxia due to fresh water drowning, or combined to cause death, or aided or lent assistance in producing death.  The examiner must also discuss the findings contained in the Veteran's August 1998 autopsy report.

The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  A complete rationale for any opinion rendered must be provided.
		

2.  Thereafter, the appeal should be readjudicated.  If any benefit sought remains denied, furnish the appellant and her representative an appropriate Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Department of Veterans Affairs


